MAINE	SUPREME	JUDICIAL	COURT	                                           Reporter	of	Decisions	
Decision:	    2017	ME	226	
Docket:	      Pen-17-290	
Submitted	
  On	Briefs:	 November	29,	2017	
Decided:	     December	7,	2017	       	     	      	     	      	     	      	       	       	
	             	                                                                              	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      IN	RE	ZIANNA	G.	et	al.	
	
	
PER	CURIAM	

         [¶1]		The	mother	of	Zianna	G.	and	Lucas	G.	appeals	from	a	judgment	of	

the	District	Court	(Bangor,	Campbell,	J.)	terminating	her	parental	rights	to	the	

children	pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(b)(ii)	

(2016).1		She	challenges	the	sufficiency	of	the	evidence	supporting	the	court’s	

finding	 of	 parental	 unfitness	 and	 the	 court’s	 finding	 and	 discretionary	

determination	that	termination	is	in	the	best	interests	of	the	children.		See	id.	

§	4055(1)(B)(2).	 	 Because	 the	 evidence	 supports	 the	 court’s	 findings	 and	

discretionary	determination,	we	affirm	the	judgment.	

         [¶2]		A	court	may	terminate	a	parent’s	parental	rights	if	the	court	finds,	

by	 clear	 and	 convincing	 evidence,	 at	 least	 one	 ground	 of	 parental	 unfitness	

and	 that	 termination	 is	 in	 the	 children’s	 best	 interests.	 	 In	 re	 Caleb	 M.,	

    1	
     	 On	 April	 24,	 2017,	 the	 District	 Court	 (Bangor,	 Jordan,	 J.)	 held	 a	 separate	 hearing	 on	
termination	of	the	father’s	parental	rights.		The	father	did	not	appear	at	the	hearing,	and	the	court	
entered	a	judgment	terminating	his	parental	rights.		The	father	does	not	appeal	from	that	judgment.	
2	

2017	ME	66,	 ¶	 27,	 159	 A.3d	 345;	 see	 also	 22	 M.R.S.	 §	 4055(1)(B)(2).		

“We	review	the	trial	court’s	factual	findings	for	clear	error	and	will	reverse	a	

finding	only	if	there	is	no	competent	evidence	in	the	record	to	support	it,	if	the	

fact-finder	 clearly	 misapprehends	 the	 meaning	 of	 the	 evidence,	 or	 if	 the	

finding	 is	 so	 contrary	 to	 the	 credible	 evidence	 that	 it	 does	 not	 represent	 the	

truth	 and	 right	 of	 the	 case.”	 	 In	 re	 Cameron	 B.,	 2017	 ME	 18,	 ¶	 10,	

154	A.3d	1199	(quotation	marks	omitted).		“The	weight	and	credibility	of	the	

testimony	and	other	evidence	.	.	.	are	for	the	fact-finder’s	determination.”		Id.	

	      [¶3]		The	trial	court	may	presume	that	a	parent	is	unfit	when	

     [t]he	 child	 has	 been	 placed	 in	 the	 legal	 custody	 or	 care	 of	 the	
     department,	 the	 parent	 has	 a	 chronic	 substance	 abuse	 problem,	
     and	the	parent’s	prognosis	indicates	that	the	child	will	not	be	able	
     to	return	to	the	custody	of	the	parent	within	a	reasonable	period	
     of	time,	considering	the	child’s	age	and	the	need	for	a	permanent	
     home.		The	fact	that	a	parent	has	been	unable	to	provide	safe	care	
     of	 a	 child	 for	 a	 period	 of	 9	 months	 due	 to	 substance	 abuse	
     constitutes	a	chronic	substance	abuse	problem.	
     	
22	 M.R.S.	 §	 4055(1-A)(C)	 (2016);	 In	 re	 Caleb	 M.,	 2017	 ME	 66,	 ¶	 28,	

159	A.3d	345;	 see	 In	 re	 Evelyn	 A.,	 2017	 ME	 182,	 ¶¶	 29-31,	 169	 A.3d	 914	

(discussing	the	application	of	section	4055(1-A)	in	a	hearing	on	a	petition	to	

terminate	parental	rights).	

       [¶4]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found	 by	

clear	 and	 convincing	 evidence	 that	 the	 mother	 was	 unwilling	 or	 unable	 to	
                                                                               3	

protect	the	children	from	jeopardy	and	to	take	responsibility	for	the	children	

within	a	time	reasonably	calculated	to	meet	their	needs.		The	court	based	this	

determination	on	the	following	supported	factual	findings:	

      Mother	 has	 a	 chronic	 substance	 abuse	 problem.	 	 The	 children	
      have	 been	 in	 the	 custody	 of	 DHHS	 since	 November	 30,	 2015,	
      almost	one	and	a	half	years.		Mother	has	only	attended	62%	of	her	
      counseling	 appointments	 with	 [her	 substance	 abuse	 counselor].		
      Mother	is	in	a	contemplative	state	regarding	her	sobriety.		Mother	
      has	not	made	a	full	commitment	to	maintaining	sobriety.		Mother	
      has	 not	 cooperated	 with	 DHHS	 to	 be	 tested	 for	 drugs.	 	 She	 has	
      admitted	to	drinking	and	using	illegal	drugs.		There	is	no	reason	to	
      believe	that	Mother	is	any	closer	to	maintaining	sobriety	than	she	
      was	at	the	beginning	of	this	case.		Mother	still	has	a	lot	of	work	to	
      do	 if	 she	 is	 serious	 about	 addressing	 her	 substance	 abuse	
      problem.		Unfortunately,	she	is	out	of	time.	
      	
      .	.	.	.		
      	
      Mother	 has	 been	 inconsistent	 in	 virtually	 all	 aspects	 of	
      reunification.	 	 Mother	 did	 not	 follow	 through	 with	 her	 case	
      manager,	who	was	trying	to	help	Mother	access	services.		Mother	
      has	 been	 inconsistent	 attending	 counseling.	 	 Mother	 has	 refused	
      to	 cooperate	 with	 drug	 screening.	 	 Mother	 has	 been	 inconsistent	
      with	visitation.	
      	
      .	.	.	.	
      	
      Mother	 is	 often	 late	 for	 visitation	 or	 cancels	 visitation	
      appointments.		This	is	very	upsetting	for	the	children,	particularly	
      Lucas.		It	makes	Lucas	feel	as	though	he	is	not	loved.	
      	
      [¶5]	 	 Given	 the	 mother’s	 untreated	 and	 ongoing	 substance	 abuse	

problem	and	her	irregular	efforts	to	engage	in	reunification	services,	the	court	
4	

rationally	 found,	 by	 clear	 and	 convincing	 evidence,	 that	 the	 mother	 was	

unable	 to	 protect	 Zianna	 and	 Lucas	 from	 jeopardy	 or	 take	 responsibility	 for	

them	 in	 a	 time	 reasonably	 calculated	 to	 meet	 their	 needs.	 	 Contrary	 to	 the	

mother’s	 contention,	 the	 mother’s	 testimony—that	 she	 has	 been	 opiate	 free	

since	 December	 2015,	 that	 she	 has	 not	 used	 amphetamines	 since	

Christmastime	2016,	and	that	she	believes	that	she	no	longer	has	a	substance	

abuse	 problem—did	 not	 compel	 the	 court	 to	 find	 that	 her	 substance	 abuse	

problem	 is	“distant	enough	that	it	[does]	not	pose	jeopardy	to	 her	children.”		

See	In	re	I.S.,	2015	ME	100,	¶	11,	121	A.3d	105.	

       [¶6]		The	court	did	not	clearly	err	in	its	finding	that	termination	of	the	

mother’s	 parental	 rights,	 with	 a	 permanency	 plan	 of	 adoption,	 was	 in	 the	

children’s	 best	 interests.	 	 Nor	 did	 it	 abuse	 its	 discretion	 in	 its	 ultimate	

conclusion	 that	 termination	 of	 parental	 rights	 is	 in	 the	 children’s	 best	

interests.	 	 See	 In	 re	 M.B.,	 2013	 ME	 46,	 ¶	 37,	 65	 A.3d	 1260;	 In	 re	 Thomas	 H.,	

2005	ME	123,	¶¶	16-17,	889	A.2d	297.	

       The	entry	is:	

                     Judgment	affirmed.	
	
	      	      	      	      	      	
	
	                           	
                                                                                 5	

Randy	G.	Day,	Esq.,	Garland,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	number	PC-2015-39		
FOR	CLERK	REFERENCE	ONLY